Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
	Applicant asserts that the recited “consists of” for the polymerization initiator and the filler of an amended claim 41 would be allowable, but the following rejections would make the instant amended claims obvious. 

					    REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-46, 48-54 and 57 are rejected under 35 U.S.C. 103 as obvious over Lee Jr. et al (US 3,751,399) in view of Evrard et al (US 4,490,497).
Lee Jr. et al teach dental restorative polyacrylate resin compositions comprising silica having an average particle size of 5-150 µm, triethylene glycoldimethacrylate, Bis-GMA and benzoylperoxide meeting the instantly recited components and amounts except a terpenoid chain transfer agent in example 1.  Lee Jr. et al teach that a preferred particle size of filler is 1-30 µm at col. 7, lines 39-40 and thus utilization of the In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
The instant recited “a dental curable composition comprising” would permit presence of other component such as an accelerator use in the example 1 of Lee Jr. et al.  The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971
Lee Jr. et al teach further teach bridges and crowns at col. 7, lines 16-17 which would inherently be three dimensional articles having a volume and obtained by molding which would make the recited molded material having a size of 1 to 350 cm3 of claims 49, 50, 52 and 54 obvious.  Changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
Although the recited dental cutting and machining of claim 50 would be an intended use which would have little probative value, such would be also obvious since a dentist would be expected to adjust the bridges and crowns for a proper fit.
The crown which would be a part of a natural tooth would meet claims 51-54 as evidenced by a paragraph [0001] of the instant specification.
 terpenoid chain transfer agent based on 0.001-1 parts by weight of polymerizable monomers over Lee Jr. et al.
Utilization of the transfer agent such as α-terpinene, ß-terpinene and ᵞ-terpinene in a dental curable composition in order to reduce setting temperature and a formation of long chains is known in the art as taught by Evrard et al.
Evrard et al teach 0.2-0.9 weight % of α-terpinene, ß-terpinene and ᵞ-terpinene relative to the total amount of polymerizable monomers at col. 3, lines 16-44.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instant amount of the art well-known transfer agent such as α-terpinene, ß-terpinene and ᵞ-terpinene of Evrard et al in the example 1 of Lee Jr et al in order to reduce setting temperature and a formation of long chains since such advantages are well-known as taught by Evrard et al teach absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 41-46, 48-54 and 57 are rejected under 35 U.S.C. 103 as obvious over Lee Jr. et al (US 3,751,399) in view of Evrard et al (US 4,490,497), and further in view of Petner et al (US 3,471,596).


Claims 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Jr. et al (US 3,751,399) in view of Evrard et al (US 4,490,497) as applied to claims 41-46, 48-54 and 57 above, and further in view of in view of Sakuma et al (US 6,221,931).
The instant claims 45 and 47 further recite azo initiators over Lee Jr. et al and Evrard et al.
Lee Jr. et al further teach utilization of other known catalysts at col. 7, line 11-13.
Sakuma et al teach and equate peroxides and azo compounds as the thermal initiator at col. 5, lines 51-63.
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the art well-known azo compounds taught by Sakuma et al in Lee Jr. et al and Evrard et al thereof since Lee Jr. et al teach the benzoyl peroxide and utilization of other known catalysts and since both peroxides and azo compound are well-known thermal initiators as taught by Sakuma et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

				 OBJECTION
Claims 55 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since a multilayered resin artificial tooth having the recited two different layers of the curable compositions is neither taught nor suggested by the art of the record

				  ALLOWANCE
Claims 58 and 59 are allowed since a multilayered resin artificial tooth having the recited two different layers of the curable compositions is neither taught nor suggested by the art of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Sep. 27, 2021                                                  /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762